I respectfully dissent.
This case does not present a situation where Kelle Roman merely drank too much and was injured as a result. This case involves a situation where a known alcoholic was encouraged to drink and where efforts to rescue the alcoholic were thwarted by lies and deception. I believe that at least some of the financial responsibility for the losses and injury that resulted should be borne by the parties who encouraged Kelle Roman to drink and who concealed her whereabouts from her son, who was trying to help her.
The medical community generally views alcoholism as a disease and has done so for many years. If this disease model has any validity at all, then alcoholism is not completely an issue of morality, but is also an issue involving physiology. The alcoholic bears responsibility for her or his decision to consume alcohol on a given day. However, those who encourage or enable the alcoholic to consume also bear some responsibility.
Nothing in the pleadings indicates that Brendyn Roman did anything wrong on the night his mother was injured. He tried to locate his mother and to help her before she injured herself or was injured. Under the circumstances, the appellees should have some liability for the harm they caused him. I believe that the lawsuit he filed should be allowed to proceed to establish that liability. Since the majority opinion affirms total dismissal of the lawsuit, I respectfully dissent. *Page 478